Citation Nr: 1044374	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Ernest A. Mertens, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A hearing was held on October 27, 2009, in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To obtain Social Security Administration 
records and provide a proper notice letter.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159 (2010).  

During the October 2009 hearing, the Veteran testified that he 
has received Social Security benefits since 1986.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that, where VA 
has notice that a Veteran is receiving disability benefits from 
the SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. Brown, 9 
Vet. App. 67 (1996).  Under the circumstances presented here, the 
RO should request the Veteran's Social Security Administration 
(SSA) records.  

With respect to the Veteran's petition to reopen his claim of 
service connection for schizophrenia, the RO sent the Veteran a 
notification letter in May 2007.  The letter stated that the 
Veteran was previously denied service connection for 
schizophrenia in May 1986 and the claim was denied because there 
was no connection to service.  However, the record reveals that 
the Veteran's claim was last denied by a May 2003 rating 
decision.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  As the May 2007 notice 
letter did not identify the May 2003 rating decision as the 
previous denial of the Veteran's claim, the case must be remanded 
for proper notice in accordance with Kent, id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should 
be provided with appropriate notice which 
includes an explanation as to the bases for 
the prior denial of service connection for 
schizophrenia in May 2003 and a description 
of the evidence necessary to substantiate the 
element(s) required to establish service 
connection that was found insufficient in the 
previous denial, in accordance with Kent.

2.  The AMC/RO should obtain the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits, including 
medical records relied upon concerning the 
claim, and associate them with the claims 
file.  All efforts to obtain these records 
should be fully documented, and SSA should 
provide a negative response if these records 
are not available.

3.  After the aforementioned development has 
been completed, the AMC/RO should 
readjudicate the claim.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

